     Case 1:20-cv-00364 Document 1 Filed 07/20/20 Page 1 of 6                 PageID #: 1




                           UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DISTRICT

DAN-BUNKERING (AMERICA) INC.        *
                                    *
AND                                 * CASE NO.
                                    *
SUPPLEO BUNKERING S. de R.L. de C.V.*
                                    *
VERSUS                              *
                                    *
M/V GLOBAL ORION, in rem,           *
                                    *
*    *    *    *       *     *      *

                                  VERIFIED COMPLAINT

       NOW COME Plaintiffs Dan-Bunkering (America) Inc. (“Dan-Bunkering”) and Suppleo

Bunkering S. de R.L. de C.V. (“Suppleo”) and file this Verified Complaint against M/V

GLOBAL ORION, her engines, tackle, apparel, etc., in rem (“Vessel”) in causes of breach of

maritime contract and foreclosure of maritime liens, as follows:

                                          Jurisdiction

                                                1.

       This claim is within the Court's admiralty jurisdiction pursuant to 28 U.S.C. §1333, and

the Federal Maritime Lien Act, 46 U.S.C. §31301, et seq. This is an admiralty and maritime

claim within the meaning Rule 9(h) of the Federal Rules of Civil Procedure.

                                                2.

       Plaintiff Dan-Bunkering is a duly organized and existing corporation under the laws of

Texas with its principal place of business located in Houston, Texas. Suppleo is a duly

organized and existing corporation under the laws of Mexico with its principal place of business

located in Miguel Hidalgo México D.F. Both Dan-Bunkering and Suppleo provide marine fuel

(“bunkers”) to ocean going vessels, including the Vessel.
                                               -1-
     Case 1:20-cv-00364 Document 1 Filed 07/20/20 Page 2 of 6                   PageID #: 2




                                                   3.

          M/V GLOBAL ORION (the "Vessel”) is a 90.9 meter Mexico flagged offshore support

vessel bearing Official No. 9249439 and is now or will be during this pendency of this action

within the jurisdiction of this Honorable Court.

                                                Facts

                                                   4.

          On about June 19, 2019, Suppleo at the request of the Vessel’s then-charterer, Ranger

Offshore Mexico De RL De Cv, provided $226,349.77 of bunkers to the Vessel at Ciudad del

Carmen, Mexico. Suppleo subsequently was paid for part of this provision, leaving overdue a

remaining amount of $135,967.70 as set out immediately below:


Document       Document      Description           Currency Original         Remaining      Due
Type           No.                                          Amount           Amount         Date

Invoice        SI100458      SUB 365 -    USD                   226,349.77      135,967.70 09-17-
                             GLOBAL ORION                                                  2019
                             06/19/19


                                                   5.

          Then, on or about January 28, 2020, Dan-Bunkering at the request of the Vessel’s then

charterer, Frontera Offshore SA de CV, provided $510,300 of bunkers to the Vessel, none of

which has been paid, as set out immediately below:


Document        Document      Description           Currency Original         Remaining     Due
Type            No.                                          Amount           Amount        Date

Invoice         66417         GLOBAL ORION          USD          510,300.00     510,300.00 04-28-
                              01/28/20                                                     2020


                                                   6.

                                                -2-
     Case 1:20-cv-00364 Document 1 Filed 07/20/20 Page 3 of 6                   PageID #: 3




       Suppleo and Dan-Bunkering provided the bunkers to the Vessel subject to agreed sales

terms and conditions, including the following:

        9. Arrest of Vessel

        9.1 The Bunker Oil supplied to the Vessel is sold and delivered on the credit of the
        Vessel, as well as on the promise of the Buyer to pay therefore, and the Buyer agrees
        and warrants that the Seller shall have and may assert a maritime lien against the Vessel
        and may take such other action or procedure against the Vessel and any other vessel or
        asset beneficially owned or controlled by the Buyer, for the amount due for the Bunker
        Oil and the delivery thereof. The law of the United States, including but not limited to,
        the General Maritime Law of the United States, along with 46 USC §31341 and 46 USC
        §31342 of the United States Code, shall apply with respect to the existence of a maritime
        lien regardless of the country in which Seller takes legal action. However, the choice of
        law is for the sole benefit of the Seller and the Seller may apply and benefit from any
        other law granting a maritime lien and/or right to arrest the Vessel in any country.
        Nothing in this Bunker Contract shall be construed to limit the rights or legal remedies
        that the Seller may enjoy against the Vessel or the Buyer in any jurisdiction.


                                                 7.

       The foregoing pre-arrest bunkers provided to the Vessel by Suppleo and Dan-Bunkering

equipment and services furnished to the Vessel were necessary for the operation of the Vessel in

its ordinary course of trade, and have not been paid for as set out above despite amicable

demand.

                                                 8.

       Pursuant to the attached Verification, the foregoing allegations are true and correct.

                                                 9.

       Pursuant to United States general maritime law and the United States Commercial

Instruments and Maritime Act, Suppleo and Dan-Bunkering hold maritime liens against the

Vessel as set out above, plus any additional invoices that may become due, pre-judgment

interest, post-judgment interest, costs and other expenses.



                                                 -3-
     Case 1:20-cv-00364 Document 1 Filed 07/20/20 Page 4 of 6                     PageID #: 4




                                                 10.

       Suppleo and Dan-Bunkering are entitled to have this Court recognize their lien(s) against

the Vessel and are entitled also to judgment against the vessel in the full amount of their claims,

plus interest and costs.

                                                 11.

       Suppleo and Dan-Bunkering are entitled to have the Vessel, the Vessel’s engines, tackle,

apparel, etc., in rem, seized and sold by the United States Marshal to satisfy their claim and said

lien(s) asserted herein.

       WHEREFORE, Suppleo and Dan-Bunkering pray that:

       1.      Process in due form of law in a cause of admiralty and maritime jurisdiction may

issue against the Vessel, the Vessel’s engines, tackle, apparel, etc., in rem, and that all persons

having or claiming any interest in said vessel be cited to appear and answer;

       2.      A warrant of arrest of the Vessel, the Vessel’s engines, tackles and apparel be

issued and served; and

       3.      After due proceedings are had, judgment be entered against the Vessel, in rem in

favor of Suppleo for the sum of $135,967.70, and in favor of Dan-Bunkering in the sum of

$510,300.00 and any additional amounts due, plus interest and costs. Suppleo and Dan-

Bunkering further pray that the Vessel, the Vessel’s engines, tackle and apparel, be seized,

condemned and sold to pay such sums, and for such other general and equitable relief as this

Honorable Court deems proper.

Dated: July 20, 2020

/

/



                                                 -4-
     Case 1:20-cv-00364 Document 1 Filed 07/20/20 Page 5 of 6                  PageID #: 5




                                    Respectfully submitted,

/s/ Paul T Beckmann                                   /s/ J. Stephen Simms
PAUL T. BECKMANN (BECKP0493)                          J. Stephen Simms (pro hac vice pending)
HAND ARENDALL HARRISON SALE                           Simms Showers LLP
LLC                                                   201 International Circle
Post Office Box 123                                   Baltimore, Maryland 21030
Mobile, Alabama 36601                                 Telephone: (443) 290-8704
Telephone: (251) 432-5511                             Facsimile: (410) 510-1789
Facsimile: (251) 694-6375                             E-mail: jssimms@simmsshowers.com
E-mail: pbeckmann@handarendall.com

                             Suppleo and Dan-Bunkering Counsel


Please arrest the M/V GLOBAL ORION on arrival
at the Port of Mobile, Alabama

                                          Verification

       J. Stephen Simms certifies as follows:

       1.     I am the age of majority and competent to make this verification;

      2.    I am a principal of the law firm of Simms Showers LLP and represent Suppleo
and Dan-Bunkering in this action;

       3.       Suppleo and Dan-Bunkering do not have a corporate officer in the district to make
this Verification;

        4.      Suppleo’s and Dan-Bunkering’s attorney-in-fact, I declare that I have read the
foregoing Verified Complaint and know its contents; that the same is true and correct
to the best of my knowledge and belief; and that the source of my knowledge and the grounds for
my belief are various documents and information furnished to me by Suppleo and Dan-
Bunkering; and

       5.     I have specific authorization and am duly authorized to make this Verification.


                            Pursuant to 28 U.S.C. § 1746 I certify under penalty of perjury that
                            the foregoing is true and correct.

                            Executed on July 20, 2020.

                            /s/ J. Stephen Simms



                                                -5-
Case 1:20-cv-00364 Document 1 Filed 07/20/20 Page 6 of 6   PageID #: 6




                                -6-
